Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant's arguments filed 11/18/2021 have been fully considered but they are not persuasive. 

Argument: Applicant argued (Remarks 11/18/2021, page 8, 2nd  paragraph, last 3 lines):  “However, Kuenzi fails at least to disclose the limitation of “determining that the individual carrying the mobile device has slowed based on the activity detected”.
Response: Examiner respectfully disagrees.  WO2017180388A1  (Kuenzi)  discloses the 1st distance is 30 feet and the 2nd distance is 3 ft ([0088]); wherein it would be obvious to one of ordinary skill in the art that the activity of decreasing distance would correspond to slowing down, since the mobile device has already arrived at its destination.  [0087], 1st 8 lines discloses use of signal strength to determine if the mobile device has reached it’s destination. Just the fact that the mobile device has reached its destination would imply that it has slowed down. This is obvious to one of ordinary skill in the art. 



Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over by WO2017180388A1 (which has been provided in the International Search Report).


detecting a position of the mobile device and an activity of an individual carrying the mobile device ([0087] – [0088]; detecting position inherent in [0087], line 4; activity disclosed in [0088], where user intent is recited at several places);
detecting a distance between the mobile device and each of a plurality access controls (Fig. 1 shows mobile device near access controls 6a …16n; [0065]; [0087] – [0088]);
generating a list of the plurality of access controls and the distance between the mobile device and each of the plurality access controls ([0065]; [0087] – [0088]);
determining that the individual carrying the mobile device has slowed based on the activity detected ([0087] – [0088]; e.g. [0088] discloses activity where the 1st distance is 30 feet and the 2nd distance is 3 ft; wherein it would be obvious to one of ordinary skill in the art that the activity of decreasing distance would correspond to slowing down. The activity can also be determined from the accelerometer which would determine if the user has is moving, slowed or stopped);
and identifying one or more access controls of the plurality of access controls that have a distance of lowest magnitude on the list ([0065] discloses using RSSI to obtain  distance, with strongest RSSI being closest distance i.e. lowest magnitude).
As stated above, it would be obvious to one of ordinary skill in the art that the activity of decreasing distance would correspond to slowing down, since the user/mobile device st 8 lines discloses use of signal strength to determine if the mobile device has reached it’s destination. 
Therefore it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, that the activity of being closer to the destination would result in the mobile device slowing down.


Regarding claim 2, WO2017180388A1 discloses actuating an access control of the plurality of access controls that has the distance of lowest magnitude on the list when only one access control has the distance of lowest magnitude on the list (Fig. 2, element 22  in 16a is lock actuator;  [0065] discloses locks within range and closest one selected).


Regarding claim 3, WO2017180388A1 discloses determining a favorite access control among the one or more access controls of the plurality of access controls that have a distance of lowest magnitude on the list; and actuating the favorite access control ([0069]; wherein the favorite access control is the “guest room”. Distance analyzed as in claim 1).


Regarding claim 4, WO2017180388A1 discloses the favorite access control has been
The list may be ordered in various ways, to include, the last access control opened such that, for example, the user's room will likely be at the top of the list after an initial access”; so a count is inherent for the favorite access control. Distance analyzed as in claim 1).


Regarding claim 5, WO2017180388A1 discloses detecting a distance between the mobile device and each of a plurality access controls further comprises:
advertising a wireless signal;
detecting the wireless signal; and
detecting a strength of a wireless signal ([0062] – [0063]).	


Regarding claim 6, WO2017180388A1 discloses the plurality of access controls are configured to advertise a wireless signal and the mobile device is configured to detect the signal ([0062] – [0063]).


Regarding claim 7, WO2017180388A1 does not disclose the mobile device control is configured to advertise a wireless signal and at least one of a wireless access protocol device and the plurality of access controls is configured to detect the signal.

Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to have the mobile device advertise the wireless signal and the access control detect it, as this could speed up the detection process as the access control may have more processing power than the mobile device.


Regarding claim 8, WO2017180388A1 discloses a wireless access protocol device is configured to advertise a wireless signal and the mobile device is configured to detect the signal ([0062] – [0063]).


Regarding claim 9, WO2017180388A1 discloses the wireless signal is Bluetooth ([0062]).


Regarding claim 10, WO2017180388A1 discloses removing from the list access controls of the plurality of access controls that have an increasing distance ([0087] – [0088]).


Regarding claim 11, WO2017180388A1 discloses removing from the list access controls of the plurality of access controls that have a distance greater than a selected distance ([0087] – [0088]).


Regarding claim 12, WO2017180388A1 discloses the position of the mobile device
includes in a hand of an individual, a back pocket of an individual, or a front pocket of an individual ([0034] discloses handheld mobile device).


Regarding claim 13, WO2017180388A1 discloses the activity of the individual carrying the mobile device includes: sitting, standing, moving, slowing, accelerating, or stopping ([0087] – [0088] discloses user stopped).


Regarding claim 14, WO2017180388A1 discloses removing from the list access controls of the plurality of access controls that have a distance that is increasing over a period of time prior to when the individual carrying the mobile device has slowed ([0087] – [0088]; e.g. [0088] discloses activity where the 1st distance is 30 feet and the 2nd distance is 3 ft. The activity can also be determined the accelerometer which would determine if the user has is moving, slowed or stopped).


Regarding claim 15, WO2017180388A1 discloses actuating an access control of the plurality of access controls that has the distance of lowest magnitude on the list when the distance of lowest magnitude is less than a selected distance and only one access control has the distance of lowest magnitude  ([0087] – [0088]).


Claim 16 is similarly analyzed as claim 1.


 Claim 17 is similarly analyzed as claim 2.


Claim 18 is similarly analyzed as claim 3.


Claim 19 is similarly analyzed as claim 4.


Claim 20 is similarly analyzed as claim 5.



Other Prior Art Cited
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.

The following patents/publications are cited to further show the state of the art with respect to mobile distance/location determination:

Dumas (US 20180357673) discloses mobile device location tracking.
Banvait (US 20170074000) discloses Vehicle Unlocking Systems and Methods

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF DSOUZA whose telephone number is (571)272-1043. The examiner can normally be reached Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.